                      Case 6:20-cv-00065-NKM Document 8 Filed 01/18/21 Page 1 of 7 Pageid#: 18




                                                  IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE WESTERN DISTRICT OF VIRGINIA
                                                          LYNCHBURG DIVISION

                        CHRISTOPHER WITHERS,                       )
                                                                   )
                                 Plaintiff,                        )
                                                                   )
                        v.                                         )        Case No. 6:20cv65
                                                                   )
                        SAM GREEN, et al.                          )
                                                                   )
                                   Defendants.                     )
                                                                   )

                                                                 ANSWER

                                 Defendants, Sam Green and Dwayne Wade (collectively “Defendants”), by counsel,

                        pursuant to Rule 12(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, file this Answer

                        to plaintiff Christopher Withers’ (“Withers”) Complaint, ECF No. 1. In support thereof,

                        Defendants state as follows:

                                 Defendants deny each and every allegation in the Complaint except as hereinafter

                        may be expressly admitted.

                                 In response to the numbered paragraphs contained in the Complaint, Defendants

                        admit, deny, or otherwise respond as follows:

                             1. The allegations contained in paragraph 1 of the Complaint are merely introductory

                        in nature to which no response is required. Defendants deny any factual allegations

                        contained in paragraph 1.

ATTORNEYS AT LAW             2. The allegations contained in paragraph 2 of the Complaint are mere legal
  Roanoke, Virginia



                        conclusions to which no response is required.

                             3. The allegations contained in paragraph 3 of the Complaint are mere legal

                        conclusions to which no response is required.
                                                                   -1-
                        629.0406\NHS
                        4831-1714-9909 .v1
                      Case 6:20-cv-00065-NKM Document 8 Filed 01/18/21 Page 2 of 7 Pageid#: 19




                            4. The allegations contained in paragraph 4 of the Complaint are mere legal

                        conclusions to which no response is required.

                            5. The allegations contained in paragraph 5 of the Complaint are mere legal

                        conclusions to which no response is required.

                            6. Defendants lack sufficient information to either admit or deny the allegations

                        contained in paragraph 6 of the Complaint.

                            7. Defendants admit the allegations contained in paragraph 7 of the Complaint.

                            8. Defendants deny the allegations contained in paragraph 8 of the Complaint.

                            9. Defendants lack sufficient information to either admit or deny the allegations

                        contained in paragraph 9 of the Complaint.

                            10. Defendants admit the allegations contained in paragraph 10 of the Complaint.

                            11. Regarding the allegations contained in paragraph 11 of the Complaint, Defendants

                        admit that Green activated his emergency lights, that Withers failed to pull over or

                        otherwise permit Green to safely pass Withers’ vehicle, and that Withers finally stopped

                        his vehicle on Old Rustburg Road, which had been blocked by an emergency vehicle.

                        Defendants lack sufficient information to either admit or deny the remaining allegations

                        contained in paragraph 11.

                            12. Defendants deny the allegations contained in paragraph 12 of the Complaint.

                            13. Defendants deny the allegations contained in paragraph 13 of the Complaint.

                            14. Defendants deny the allegations contained in paragraph 14 of the Complaint.
ATTORNEYS AT LAW

                            15. Defendants deny the allegations contained in paragraph 15 of the Complaint.
  Roanoke, Virginia




                            16. Regarding the allegations contained in paragraph 16 of the Complaint, Defendants

                        admit only that Withers was charged with felony eluding in violation of Va. Code § 46.2-

                                                                     -2-
                        629.0406\NHS
                        4831-1714-9909 .v1
                      Case 6:20-cv-00065-NKM Document 8 Filed 01/18/21 Page 3 of 7 Pageid#: 20




                        817(B), failure to yield to an emergency vehicle in violation of Va. Code § 46.2-829, and

                        obstruction of justice in violation of Va. Code § 18.2-460, that Withers plead guilty to

                        eluding a law enforcement command in violation of Va. Code § 46.2-817(A) and failure to

                        yield to an emergency vehicle in violation of 46.2-829, and that the obstruction of justice

                        charge was dismissed by nolle prosequi. Defendants deny any remaining factual

                        allegations in paragraph 16.

                            17. For their response to the allegations contained in paragraph 17 of the Complaint,

                        Defendants incorporate by reference their responses to paragraphs 1–16 as if fully set

                        forth herein.

                            18. Regarding the allegations contained in paragraph 18 of the Complaint, Defendants

                        admit only that Withers was initially seated in the driver’s seat of his vehicle when

                        Defendants approached Withers’ vehicle and that law enforcement officers and other first

                        responders were in the vicinity of Withers’ vehicle when Withers finally stopped his

                        vehicle on Old Rustburg Road. Defendants deny striking Withers at any time as alleged in

                        the Complaint. Defendants lack sufficient information to either admit or deny any

                        remaining allegations contained in paragraph 18.

                            19. Defendants deny the allegations contained in paragraph 19 of the Complaint.

                            20. Defendants deny the allegations contained in paragraph 20 of the Complaint.

                            21. Defendants deny the allegations contained in paragraph 21 of the Complaint.

                            22. Defendants deny the allegations contained in paragraph 22 of the Complaint.
ATTORNEYS AT LAW

                            23. Defendants deny the allegations contained in paragraph 23 of the Complaint.
  Roanoke, Virginia




                                                                   -3-
                        629.0406\NHS
                        4831-1714-9909 .v1
                      Case 6:20-cv-00065-NKM Document 8 Filed 01/18/21 Page 4 of 7 Pageid#: 21




                            24. For their response to the allegations contained in paragraph 24 of the Complaint,

                        Defendants incorporate by reference their responses to paragraphs 1–23 as if fully set

                        forth herein.

                            25. Defendants deny the allegations contained in paragraph 25 of the Complaint.

                            26. Regarding the allegations contained in paragraph 26 of the Complaint, Defendants

                        deny assaulting, battering, or offensively touching Withers without lawful justification.

                        Defendants lack sufficient information to either admit or deny any remaining allegations

                        contained in paragraph 26.

                            27. Defendants deny the allegations contained in paragraph 27 of the Complaint.

                            28. Defendants deny the allegations contained in paragraph 28 of the Complaint.

                            29. Defendants deny the allegations contained in paragraph 29 of the Complaint.

                            30. Defendants deny the allegations contained in paragraph 30 of the Complaint.

                            31. For their response to the allegations contained in paragraph 31 of the Complaint,

                        Defendants incorporate by reference their responses to paragraphs 1–30 as if fully set

                        forth herein.

                            32. The allegations contained in paragraph 32 of the Complaint are mere legal

                        conclusions to which no response is required.

                            33. Defendants deny the allegations contained in paragraph 33 of the Complaint.

                            34. Defendants deny the allegations contained in paragraph 34 of the Complaint.

                            35. Defendants deny the allegations contained in paragraph 35 of the Complaint.
ATTORNEYS AT LAW

                            36. Defendants deny the allegations contained in paragraph 36 of the Complaint.
  Roanoke, Virginia




                            37. Defendants deny the allegations contained in paragraph 37 of the Complaint.

                            38. Defendants deny the allegations contained in paragraph 38 of the Complaint.

                                                                   -4-
                        629.0406\NHS
                        4831-1714-9909 .v1
                      Case 6:20-cv-00065-NKM Document 8 Filed 01/18/21 Page 5 of 7 Pageid#: 22




                            39. Defendants deny Withers is entitled to the relief requested in his prayer for relief

                        or to any relief whatsoever.

                            40. Defendants DEMAND TRIAL BY JURY.

                                                           Affirmative Defenses

                            1. Defendants assert the affirmative defense of qualified immunity.

                            2. Defendants assert the affirmative defense of state sovereign immunity.

                            3. Defendants assert the affirmative defense of good faith/governmental immunity.

                            4. Defendants assert the affirmative defense of Eleventh Amendment immunity for

                        any claims against them in their official capacities.

                            5. Plaintiff fails to state a claim under the Fourteenth Amendment to the United

                        States Constitution because the Fourth Amendment provides an explicit textual source of

                        constitutional protection for his claim, and Plaintiff does not allege he was under arrest at

                        the time of the alleged use of force.

                            6. The Complaint fails to allege sufficient facts warranting punitive damages.

                            7. The Complaint fails to allege sufficient facts to support a claim for gross negligence.

                            8. Plaintiff assumed the risk of his alleged injuries.

                            9. Defendants’ actions were justified and objectively reasonable under the

                        circumstances.

                            10. Defendants reserve the right to amend this Answer to assert any other affirmative

                        defenses supported by the evidence and information learned in discovery.
ATTORNEYS AT LAW

                                                                    Respectfully submitted,
  Roanoke, Virginia




                                                                    SAM GREEN
                                                                    DWAYNE WADE


                                                                     -5-
                        629.0406\NHS
                        4831-1714-9909 .v1
                      Case 6:20-cv-00065-NKM Document 8 Filed 01/18/21 Page 6 of 7 Pageid#: 23




                                                           /s/           ____________________________________
                                                           Nathan H. Schnetzler (VSB No. 86437)
                                                           FRITH ANDERSON + PEAKE, P.C.
                                                           29 Franklin Road, SW
                                                           P.O. Box 1240
                                                           Roanoke, Virginia 24006-1240
                                                           Phone:        (540) 772-4600
                                                           Fax:          (540) 772-9167
                                                           Email:        nschnetzler@faplawfirm.com
                                                           Counsel for Sam Green and Dwayne Wade




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                            -6-
                        629.0406\NHS
                        4831-1714-9909 .v1
                      Case 6:20-cv-00065-NKM Document 8 Filed 01/18/21 Page 7 of 7 Pageid#: 24




                                                           CERTIFICATE OF SERVICE

                                 I hereby certify that on January 18, 2021 I electronically filed the foregoing with the

                        Clerk of the Court using the CM/ECF system, which will automatically send notification of

                        such filing to counsel of record



                                                                             /s/
                                                                             Nathan H. Schnetzler




ATTORNEYS AT LAW
  Roanoke, Virginia




                                                                      -7-
                        629.0406\NHS
                        4831-1714-9909 .v1
